DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: applicant’s instant invention is a method for controlling a charging time of a display panel, wherein the display panel includes sub-pixels in M rows and N columns, and each sub-pixel includes a light-emitting device and a driving transistor; a second electrode of the driving transistor is electrically connected to an anode of the light-emitting device; wherein M > 1, N > 1, and M and N are positive integers.  The closest prior art Yuan et al. (US 2019/0147797) discloses a detection method of pixel circuit that includes a detection method that has a writing phase and a reading phase.  The writing phase includes: writing a reference data voltage to a gate electrode of the driving transistor, and writing a first detection writing voltage to a first electrode of the driving transistor to turn on the driving transistor; and the reading phase includes: upon the driving transistor being turned off after a first predetermined time after writing the first detection writing voltage, reading a voltage of the first electrode of the driving transistor to obtain a first detection reading voltage for obtaining a threshold voltage of the driving transistor.  An analogous prior art Yuan et al. (US 2019/0304362) teaches a detection method includes: applying a data voltage and a setting voltage to the driving transistor so as to obtain a sensed voltage and obtaining a threshold voltage of the driving transistor based on the data voltage, the setting voltage and the sensed voltage. The data voltage and the setting voltage are respectively applied to the gate electrode and the first terminal so as to set the driving transistor to be in a saturation region, the gate electrode is set to be in a suspension state when the driving transistor is maintained in the saturation region, and the sensed voltage is obtained after a pre-determined time period.  An analogous prior art Jin et al. (US 2019/0385525) teaches a method for compensating a pixel driving circuit of an OLED display panel. In the compensation method, a driving transistor is enabled to operate stably in a saturation region for twice, and a threshold voltage of the driving transistor is calculated based on a collected charging voltage and charging time. A pixel driving circuit is compensated by establishing a threshold-voltage compensation table. The compensation method is easy to operate and can significantly improve a detecting speed of a threshold voltage. Moreover, an effect of a voltage-current conversion factor on detecting accuracy of a threshold voltage can be avoided.  An analogous prior art Lin et al. (US 2020/0168150) teaches a display-driving method and a display apparatus. The method includes performing an internal compensation to a driving transistor within a display-driving circuit for light-emission in a display-driving time per scan cycle and additionally performing an external compensation via an external-control-sub-circuit in a blanking time between two scan cycles. The method includes using the compensation-control sub-circuit to input a reference voltage to make a driving transistor in conduction state in s start period of the blanking time and increase a voltage level on a sense line associated with the display-driving circuit in an external-compensation period. The method further includes reading the voltage on the sense line at an end of the external-compensation period as a compensation voltage. Furthermore, the method includes using the external-control sub-circuit to correct a data voltage to be supplied to a data line based on the compensation voltage.  In an analogous prior art Yoon et al. (US 2013/0162617) teaches a display device includes a display panel including pixels each having a light emitting element and a pixel driving circuit for independently driving the light emitting element, and a characteristic parameter detecting unit for driving the pixel driving circuit of one of the plural pixels, which is a sensing pixel, sensing a voltage discharged in accordance with characteristics of a driving TFT in the pixel driving circuit of the sensing pixel, on a data line connected to the pixel driving circuit of the sensing pixel, among data lines connected to respective pixel driving circuits of the pixels, and detecting a threshold voltage (Vth) of the driving TFT and a deviation of a process characteristic parameter (k-parameter) of the driving TFT, using the measured voltage.  An analogous prior art Lee (US 2014/0347332) teaches an organic light emitting display and a method for driving the same are presented. The display and the method enable display of images at a substantially constant luminance level over time, even when degradation of the organic light emitting diode occurs. Components are used to compensate for the degradation of an organic light emitting diode and a difference in the threshold voltage/mobility of a driving transistor.  However, none of the cited prior art alone or in combination teach or suggest all the limitations of the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J KOHLMAN whose telephone number is (571)270-5503.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571) 272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHRISTOPHER J KOHLMAN/Primary Examiner, Art Unit 2628